Title: From George Washington to John Hancock, 22 October 1777
From: Washington, George
To: Hancock, John



Head Quarters [Whitpain Township, Pa.] October 22d 1777
Dear Sir,

It gives me real pain to learn, that the declining state of your health, owing to your unwearied application to public business, and the situation of your private affairs oblige you to relinquish a station; though but for a time, which you have so long filled with acknowledged propriety. Motives as well of a personal as of a general concern make me to regret the necessity that forces you to retire, and to wish your absence from office may be of as short a duration as possible. In the progress of that intercourse which has necessarily subsisted between us, the manner in which you have always conducted it on your part, accompanied with every expression of politeness and regard to me, gives you a claim to my warmest acknowlegements.
I am not so well informed of the situation of affairs up the North River as to be able to give you any satisfactory advice about your route. I should rather apprehend it might be unsafe to travel that way at this time, and would recommend, if you can do it, without any material

inconvenience, to defer your journey, ’till there is some change there, or till matters have taken a more settled form. If you should however resolve to proceed immediately, and will be pleased to signify the time, you will be met by an escort of horse at Bethlehem, which will accompany you to General Putnam’s camp, where you will be furnished by another escort in the further prosecution of your journey.
I am extremely obliged to you for the tender of your services, during your intended residence at Boston; and shall always be happy when leisure and opportunity permit you to give me the pleasure of hearing from you. I have the honor to be With much regard & Respect Dear Sir Your most Obedt servt

Go: Washington

